           Case 2:18-cv-00687-GJP Document 36 Filed 05/05/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDWARD N. DANIELS,
                Petitioner,
                                                           CIVIL ACTION
       v.                                                  NO. 18-00687

MARK GARMAN, et al.,
                 Respondents.


                                          ORDER

      AND NOW, this 5th day of May, 2020, upon consideration of Edward N.

Daniels’s Petition for a Writ of Habeas Corpus (ECF No. 1.), Respondents’ Response

(ECF No. 13), Petitioner’s Reply (ECF No. 22.), the Report and Recommendation of

United States Magistrate Judge Marilyn Heffley (ECF No. 23), and Petitioner’s

Objections (ECF No. 30) and Motion to Expand the Record (ECF No. 32), it is

ORDERED that:

      1.       The Report and Recommendation is APPROVED and ADOPTED;

      2.       The Petition for a Writ of Habeas Corpus is DENIED and DISMISSED

               with prejudice;

      3.       The Motion to Expand the Record is DENIED;

      4.       No certificate of appealability shall issue; and

      5.       This case shall be CLOSED for statistical purposes.

                                                         BY THE COURT:



                                                          /s/ Gerald J. Pappert
                                                         ________________________
                                                         GERALD J. PAPPERT, J.
